Citation Nr: 1621211	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  10-40 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel







INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision by the RO in St. Paul, Minnesota that in pertinent part, denied service connection for bilateral hearing loss.

The Veteran initially requested a Board hearing, but withdrew his hearing request in September 2011.

In March 2015, the Board remanded the appeal for additional development.  


FINDING OF FACT

Bilateral hearing loss did not have its clinical onset in service and is not otherwise related to active duty; a sensorineural hearing loss was not exhibited within the first post service year.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met. 
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

In this case, VA provided adequate notification about the information and evidence necessary to substantiate the claim in a July 2009 letter.  Specifically, the letter advised the Veteran of the evidentiary requirements for direct service connection.  The letter also informed the Veteran of the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  Thus, the duty to notify was met in this case.

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, including STRs, VA treatment records and private medical records.  VA provided an adequate audiology examination and medical opinions for the Veteran's claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The February 2010 VA audiology clinical evaluation in addition to the addendums issued in February 2011, June 2011, April 2015 and May 2015 together include responsive medical opinions and clinical findings.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner provided valid reasons to support his negative determination as discussed in detail below.  The Board finds the July 2015 addendum by a different audiologist-examiner to be inadequate since its rationale is limited, and it will not be considered.  In summary, VA fulfilled its duty to furnish an adequate clinical evaluation and medial opinion.  

The Veteran's representative objected to the adequacy of the VA medial opinions in the April 2016 Informal Hearing Presentation.  He asserted that the current medical opinions were inadequate since the Veteran's hearing loss lay history was not considered, the possibility of delayed onset hearing loss was not fully considered, and the examiner did not cite the favorable 2009 Kujawa study for delayed onset hearing loss.  

The Board has considered the representative's contentions, but finds them to be without merit as explained below.  Here, the Veteran asserts general noise exposure from miscellaneous artillery and gun fire.  Review of the initial February 2010 VA clinical audiology evaluation in addition to the multiple addendums reflects that the VA examiner considered the Veteran's general reports of in-service military noise exposure from typical causes of mechanical labor and artillery fire.  In the February 2010 VA examination report, the examiner provides a detailed account of the sources of military and post-service noise exposures.  The Veteran does not later detail a particular in-service event, such as an unusual explosion or accident occurring at a specific place and time that had not been considered in the February 2010 account.  The audiological evaluation and multiple addendum opinions also adequately address the possibility of delayed onset hearing loss.  The examiner provides several valid reasons as to why it is less likely an etiology.  He cites the ambiguity regarding currently published clinical studies on the subject, absence of published longitudinal clinical studies on the matter, and the presence of age-related changes independently causing decreased hearing acuity.  In the April 2015 addendum, the examiner does not cite the 2009 Kujawa study by name.  The VA examiner stated "the addition of an article suggesting that military noise exposure can cause delayed onset hearing loss" would not change his previously issued medical opinions.  It is reasonable to infer from the April 2015 VA examiner's comments that he considered the Kujawa study.  

The decision is in substantial compliance with the March 2015 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  The AOJ sent the Veteran an April 2015 letter requesting that he identify any additional audiology records.  VA treatment records through April 2015 were located.  Addendum medical opinions were obtained from the VA audiologist who originally examined the Veteran in February 2010.  In the April 2015 addendum, the examiner satisfactorily explained why delayed onset hearing loss was not likely present with consideration to the favorable 2009 Kujawa study (as detailed above) and why there is not an inconsistency between the hearing loss and tinnitus medical opinions.  The AOJ readjudicated the claim in August 2015.  

Accordingly, the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) are satisfied.  

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Hearing loss is a chronic disease within the meaning of other organic diseases of the nervous system.  38 C.F.R. § 3.309(a).  There is no showing that hearing loss was manifest to a degree of 10 percent or more within the first post service year.  38 C.F.R. § 3.307(a)(3).  Hence, presumptive service connection for chronic disease is not helpful to the Veteran.  

Notably, the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed for chronic diseases.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases," and only applies to the chronic diseases set forth in § 3.309(a)).  Under 38 C.F.R. § 3.303(b), when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Walker, 708 F.3d at 1338-39 (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology").

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court in Hensley v. Brown, 5 Vet. App. 155   (1993) indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the veteran's in-service exposure to loud noise and current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  
	
Although a claimant is competent in certain situations to identify a simple condition such as hearing difficulty, a lay person is generally not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Service treatment records (STRs) do not document any treatments or finding for hearing loss.  Two audiometer reports at entrance and separation are available.  The April 1966 audiometric report include measurements of pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
-
15
LEFT
15
15
10
-
15

The April 1969 audiometric report include measurements of pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
-
15
LEFT
15
15
20
-
20

In his July 2009 claim, the Veteran reported generalized noise exposure from mechanic repair work and artillery fire.  His separation record shows that he worked in mechanical maintenance and earned a sharpshooter ribbon.  Military noise exposure is conceded as an in-service event.  

The Veteran was afforded a VA audiology examination in February 2010 with review of the claims folder.  The examiner noted the in-service audiometer findings and reported that a significant shift in hearing acuity was not measured during service.  He reported that the Veteran served as a heavy equipment operator and within a tank company.  Specifically, the Veteran reported that the tank retriever was very loud due to the lack of exhaust.  He also detailed that the tanks routinely fired multiple times per day for training exercises.  He did not have hearing protection for these exercises.  He also detailed noise exposure from gun fire when he transferred to a military police (MP) unit.  He trained with multiple weapons on a regular basis with MP unit.  For post service noise exposure, the Veteran acknowledged that he worked in construction, specifically in drywall installation and sheetrock.  He also worked as farmer, but used hearing protection while he doing so.  An audiometry evaluation was performed and confirmed moderately severe to severe bilateral sensorineural hearing loss.  The examiner expressed a negative medical opinion citing the audiometry findings at separation.

In his July 2010 notice of disagreement, the Veteran asserted that the 10 db hearing acuity threshold shifts from the entrance and separation evaluations were significant and indicated in-service hearing loss.  He believed the documented in-service hearing acuity shifts combined with his credible reports of military noise exposure warranted a grant for his claim.  

In October 2010, Dr. O.F. issued a favorable medical opinion.  He stated that the Veteran reported that his hearing worsened during military service.  He cited various sources of noise exposure to include artillery, tanks and other heavy machinery.  The Veteran did not use hearing protection.  Dr. O.F. noted that the Veteran had 5 to 10 db hearing loss between entrance and separation.  The Veteran did not have a significant post-service noise exposure history as he consistently used hearing protection.  Currently, the Veteran had moderate to moderately-severe bilateral sensorineural hearing loss.  Dr. O.F. confirmed that he reviewed the claim folder and noted two 10 db shifts in hearing acuity between entrance and separation.  He reported that the current hearing loss was consistent with noise exposure.  For these two reasons, he believed that military noise exposure directly caused the current bilateral hearing loss.  

In February 2011, the February 2010 VA examining audiologist issued an addendum.  He stated that an Institute of Medicine clinical study reported multiple pertinent findings regarding delayed onset noise induced hearing loss.  It determined that the effects of noise induced hearing loss are immediately measurable following noise exposure.  The length of recovery is related to the level, duration and type of noise exposure.  Most recovery, whether partial or full, to post-exposure stability occurs within 30 days.  It also reported a delay in the onset of noise-induced hearing loss following noise exposure is extremely unlikely.  The general conclusion from noise induced hearing loss research is that individuals with preexisting noise induced hearing loss are not any more or less susceptible to subsequent noise-induced hearing loss.   In this case, the Veteran had normal hearing at separation and consequently military noise exposure did not cause hearing damage per the above Institute of Medicine study.  Any post-service worsening of hearing would be due to post-service noise exposure.  

In June 2011, the February 2010 VA examining audiologist issued another addendum medical opinion.  He converted the April 1966 audiometric thresholds from the American Standards Association (ASA) used prior to November 1967 to the currently employed International Standards Organization (ISO).  

He commented that there was no significant shift in hearing acuity thresholds once the conversion was made.  

July 2013 VA audiology clinic records reflect that the Veteran received hearing aids.  

In March 2015, the Veteran's representative cited a clinical study by Dr. Kujawa supporting delayed onset noise induced hearing loss.  The representative asserted that it is a widely accepted study.

In April 2015, the February 2010 VA examining audiologist issued another addendum medical opinion.  He noted the February 2010 audiology evaluation and June 2011 addendum.  He cited a newly identified medical article suggesting that military noise exposure can cause delayed onset hearing loss.  However, he disagreed with the favorable article.  He believed the conclusions from current research were ambiguous concerning the possibility of delayed onset hearing loss from noise exposure.  He reported that there were no longitudinal studies on the subject.  In this case, age-related hearing loss would also be an alternative causal factor.  The only longitudinal study on the matter he was aware of involved gerbils and reached a negative conclusion.  He explained that his favorable tinnitus medical opinion was not inconsistent with his negative hearing loss opinion.  Tinnitus is highly subjective.  The Veteran's reports concerning his tinnitus history were consistent with it being attributable to military noise exposure.  Although tinnitus was associated with hearing loss, it can also be independently related to noise exposure and the Veteran's reports were suggestive as such.  

In May 2015, the February 2010 VA examining audiologist issued a statement confirming that he had reviewed the entire claims folder for his April 2015 addendum.  

The Veteran contends that service connection is warranted for hearing loss.  As explained below, the Board finds that the preponderance of the evidence is against this claim, and it must be denied.  

The medical evidence establishes that the Veteran currently has VA defined bilateral hearing loss.  38 C.F.R. § 3.385.  His reports of noise exposure in service are generally credible and satisfactory evidence of an in-service event.  

The remaining issue is a nexus to in-service noise exposure.  The Board must weigh the evidence in making a nexus determination.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the appellant.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence.").

The Veteran's reports do not suggest a continuity of symptomatology.  Rather, they detail the multiple sources of military noise exposure.  See Veteran's statements from July 2009, July 2010, and December 2010.  He does not report a specific noise exposure event.  He states that his military assignments all involved work in generally loud environments.  In this particular case, the evidence preponderates against a continuity of symptomatology or compensable hearing loss within the first post-service year due to the vagueness of the available reports concerning the onset of hearing problems and inconsistency with normal hearing shown on the April 1969 audiometric evaluation.  Caluza, 7 Vet. App. at 510-511; 38 C.F.R. §§ 3.102, 3.303(b), 3.385.

The Board finds that the evidence weighs against an in-service etiology for post-service hearing loss.  38 C.F.R. § 3.303(b); see id.  The Board considers the February 2010 VA clinical evaluation and addendum medical opinions from February 2011, June 2011 and April 2015 to be the most probative evidence concerning a nexus.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  The VA examiner is qualified as an audiologist.  He conducted an audiological evaluation and reviewed the entire record, including the Veteran's reports.  He provided negative medical opinions with detailed rationales.  He explained that the Veteran had normal hearing at separation, why the threshold shifts noted in STRs are misleading when considering the revision to hearing acuity measurements in 1967, and why the clinical evidence is not persuasive to show the likelihood of delayed onset noise induced hearing loss.  He believed the temporal lapse between military noise exposure and onset of hearing loss was too great to support an etiological relationship.  His comments suggest that any clinical study supporting delayed onset noise induced hearing loss, including the 2009 Kujawa study, is flawed due to the absence of longitudinal observations, in addition to any inconsistency with conflicting published studies.  It is a valid reason for him to favor one study (the Institute of Medicine) over another study (the Kujawa study).  Overall, the VA February 2010 VA audiological evaluation with addendum medical opinions from February 2011, June 2011 and April 2015 are highly probative evidence weighing against a nexus to service for current hearing loss.  Id.; Caluza, 7 Vet. App. at 510-511; Nieves-Rodriguez v. Peake, 22 Vet App. 295 (2009) (noting that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).

The Board has considered the Veteran's lay reports and Dr. O.F.'s favorable October 2010 medical opinion.  Dr. O.F.'s favorable opinion is substantially premised on the hearing acuity thresholds shifts between entrance and separation.  However, when considering the additional information provided by the VA audiologist in the June 2011 addendum, the hearing acuity threshold shown on in-service audiograms is unpersuasive.  The June 2011 addendum reflects the conversion of hearing acuity measurement changes in November 1967, and the results do not support a significant threshold shift according to the VA examiner.  As discussed above, the weight of the evidence is against delayed onset noise induced hearing loss and Dr. O.F. medical opinion conflicts with such a finding.  For these reasons, the Board does not find Dr. O.F.'s medical opinion persuasive.  Owens, supra.; Gabrielson, supra.; Nieves-Rodriguez, supra.

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that acoustic trauma may lead to hearing loss is commonly known and, therefore, the Veteran's testimony that his current hearing loss is related to noise exposure in service has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds VA examination reports more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  

For the above stated reasons, the record does not include persuasive evidence of a nexus to military service for hearing loss, but instead tends to demonstrate that there is no such nexus.  The preponderance of the evidence is therefore against the claim, 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990), and service connection for bilateral hearing loss must be denied.


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


